     Case 2:20-cv-02089-JAD-VCF Document 10 Filed 12/10/20 Page 1 of 2




     WRIGHT, FINLAY & ZAK, LLP
 1
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
     Ramir M. Hernandez, Esq.
 3   Nevada Bar No. 13146
     7785 W. Sahara Avenue, Suite 200
 4
     Las Vegas, Nevada 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     dbrenner@wrightlegal.net
 6   Attorneys for Defendant, Bank of America, N.A.
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9   RAND L. HAGERMAN,                                    Case No.: 2:20-cv-02089-JAD-VCF
10
                    Plaintiff,
11          vs.                                           JOINT MOTION TO EXTEND
                                                          DEADLINE TO RESPOND TO
12   EQUIFAX INFORMATION SERVICES LLC,                    PLAINTIFF’S COMPLAINT
13   and BANK OF AMERICA N..A,
                                                          (FIRST REQUEST)
14                  Defendants.
15
            Plaintiff, Rand L. Hagerman (“Plaintiff”), and Defendant, Bank of America, N.A.
16
     (“Defendant”) (collectively the “Parties”), by and through their counsel of record, hereby
17
     stipulate and agree as follows:
18
            On November 30, 2020, Plaintiff filed his Complaint [ECF No. 1]. Defendant was served
19
     with Plaintiff’s Complaint on November 18, 2020. As such, Defendant’s deadline to respond to
20
     the Complaint is December 9, 2020. Defendant is currently investigating the allegations of the
21
     Complaint and needs additional time within which to conduct the investigation and respond to
22
     the Complaint. The time within which to respond has not expired. Defendant and Plaintiff are
23
     also exchanging information informally to aid with that process.
24
            WHEREAS, the Parties hereby stipulate and agree to extend the deadline for Defendant
25
     to file its responsive pleading to Plaintiff’s Complaint to January 8, 2021.
26
     ///
27
     ///
28



                                                  Page 1 of 2
     Case 2:20-cv-02089-JAD-VCF Document 10 Filed 12/10/20 Page 2 of 2




 1          This is the first stipulation for extension of time for Defendant to file its
 2   responsive pleading. The extension is requested in good faith and is not for purposes of delay or
 3   prejudice to any other party.
 4          DATED this 9th day of December, 2020.
 5
      WRIGHT, FINLAY & ZAK, LLP                            FREEDOM LAW FIRM
 6
      /s/ Darren T. Brenner                                /s/ George Haines
 7
      Darren T. Brenner, Esq.                              George Haines, Esq.
 8    Nevada Bar No. 8386                                  Nevada Bar No. 9411
      7785 W. Sahara Avenue, Suite 200                     Gerardo Avalos, Esq.
 9    Las Vegas, Nevada 89117                              Nevada Bar No. 15171
      Attorneys for Defendant, Bank of America, N.A.       8985 S. Eastern Ave., Suite 350
10                                                         Las Vegas, Nevada 89123
                                                           Attorneys for Plaintiff, Rand L. Hagerman
11
12
13
14
15                                                         IT IS SO ORDERED:

16
                                                           ___________________________________
17                                                         UNITED STATES MAGISTRATE JUDGE
18                                                                     12-10-2020
                                                           DATED: _________________________
19
20
21
22
23
24
25
26
27
28



                                                  Page 2 of 2
